Exhibit 10.1






EXECUTION AGREEMENT
AMENDMENT NO. 1 TO MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT
This AMENDMENT NO. 1 to the MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT (this
“Amendment”), dated as of March 17, 2020, is among SCIENCE APPLICATIONS
INTERNATIONAL CORPORATION, a Delaware corporation (“SAIC”), as a seller and as
seller representative (in such capacity as seller representative, the “Seller
Representative”), ENGILITY SERVICES, LLC, a Delaware limited liability company
(collectively with SAIC, the “Sellers”), as a seller, and MUFG BANK, LTD., as
purchaser (the “Purchaser”).
W I T N E S S E T H:
WHEREAS, the Sellers, the Seller Representative and the Purchaser have
heretofore entered into the Master Accounts Receivables Purchase Agreement,
dated as of January 21, 2020 (as amended, restated, supplemented, assigned or
otherwise modified from time to time, the “Receivables Purchase Agreement”); and
WHEREAS, the parties hereto seek to modify the Receivables Purchase Agreement
upon the terms hereof.
NOW, THEREFORE, in exchange for good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged and confirmed), the parties hereto
agree as follows:
A G R E E M E N T:
1.Definitions. Unless otherwise defined or provided herein, capitalized terms
used herein have the meanings attributed thereto in (or by reference in) the
Receivables Purchase Agreement.
2.    Amendment to Schedule D to Receivables Purchase Agreement. The Receivables
Purchase Agreement is amended by replacing Schedule D thereto in its entirety
with Schedule D hereto.
3.    Conditions to Effectiveness. This Amendment shall be effective upon
receipt by the Purchaser of an executed counterpart of this Amendment by each
party hereto.
4.    Funding of Refundable Discount Advance Account. On the first Settlement
Date occurring after the date hereof, the Sellers shall pay to the Purchaser an
amount equal to 1.25% of the increase in the Commitment effected by this
Amendment to serve as additional Refundable Discount Advance. For administrative
convenience it is agreed and the Sellers hereby instruct the Purchaser to
withhold such additional Refundable Discount Advance from the Payment Amount to
be paid to the Seller Representative (on behalf of the Sellers) on the first
Settlement Date occurring after the date hereof and to transfer such amount to
the Refundable Discount Advance Account.
5.    Certain Representations, Warranties and Covenants. Each of the Seller
Representative and each Seller hereby represents and warrants to the Purchaser,
as of the date hereof, that:
(a)    the representations and warranties made by it in the Receivables Purchase
Agreement are true and correct in all material respects (unless such
representation or warranty contains a materiality qualification and, in such
case, such representation and warranty shall be true and correct as made) as of
(i) the date hereof and (ii) immediately after giving effect to this Amendment,
in each case to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (unless such representation or
warranty contains a materiality qualification and, in such case, such
representation and warranty shall be true and correct as made) on and as of such
earlier date;
(b)    such Person has the requisite power and authority to enter into and
deliver this Amendment, and it has taken all necessary corporate or other action
required to authorize the execution, delivery and performance of this Amendment.
This Amendment has been duly executed and delivered by such Person;
(c)    this Amendment constitutes the legal, valid and binding obligations of
such Person, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other Laws of general application
affecting the rights and remedies of creditors and general principles of equity,
regardless of whether enforcement is sought in proceedings in equity or at law;
and





--------------------------------------------------------------------------------



(d)    no Facility Suspension Event has occurred and is continuing, or would
occur as a result of this Amendment or the transactions contemplated hereby.
6.    Reference to, and Effect on, the Receivables Purchase Agreement and the
Purchase Documents.
(a)    The Receivables Purchase Agreement (except as specifically amended
herein) and the other Purchase Documents shall remain in full force and effect
and the Receivables Purchase Agreement and such other Purchase Documents are
hereby ratified and confirmed in all respects by each of the parties hereto.
(b)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Purchaser, nor constitute a waiver of any provision of, the
Receivables Purchase Agreement or any other Purchase Document.
(c)    After this Amendment becomes effective, all references in the Receivables
Purchase Agreement or in any other Purchase Document to “the Receivables
Purchase Agreement,” “this Agreement,” “hereof,” “herein” or words of similar
effect, in each case referring to the Receivables Purchase Agreement, shall be
deemed to be references to the Receivables Purchase Agreement as amended by this
Amendment.
7.    Further Assurances. Each Seller agrees that from time to time, at its
expense, it will promptly execute and deliver all further instruments and
documents, and take all further action, that the Purchaser may reasonably
request in order to perfect, protect or more fully evidence or implement the
transactions contemplated hereby.
8.    Costs and Expenses. The Sellers agree, jointly and severally, to pay on
demand all actual costs (including reasonable attorneys’ fees and expenses) and
reasonable expenses the Purchaser incurs in connection with the preparation,
negotiation, documentation and delivery of this Amendment.
9.    Purchase Document. This Amendment is a Purchase Document.
10.    Successors and Assigns. This Amendment shall be binding on and shall
inure to the benefit of each party hereto and its successors and assigns.
11.    Counterparts. This Amendment may be executed in any number of
counterparts, and by the different parties thereto on separate counterparts;
each such counterpart shall be deemed an original and all of such counterparts
taken together shall be deemed to constitute one and the same instrument. A
facsimile or electronic copy of an executed counterpart of this Amendment shall
be effective as an original for all purposes.
12.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE APPLICABLE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICTS OF LAW THEREOF (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
13.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
or are given any substantive effect.
14.    Invalidity. If at any time any provision of this Amendment shall be
adjudged by any court or other competent tribunal to be illegal, invalid or
unenforceable, the validity, legality, and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired, and the parties
hereto will use their best efforts to revise the invalid provision so as to
render it enforceable in accordance with the intention expressed in this
Amendment.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


SELLER REPRESENTATIVE:


SCIENCE APPLICATIONS INTERNATIONAL CORPORATION, as Seller Representative




By:    /s/ Charlie A. Mathis
Name:    Charlie A. Mathis
Title:    Chief Financial Officer




SELLERS:


SCIENCE APPLICATIONS INTERNATIONAL CORPORATION, as a Seller




By:    /s/ Charlie A. Mathis
Name:    Charlie A. Mathis
Title:    Chief Financial Officer




ENGILITY SERVICES, LLC, as a Seller




By:    /s/ Charlie A. Mathis
Name:    Charlie A. Mathis
Title:
Chief Financial Officer

































--------------------------------------------------------------------------------



PURCHASER:


MUFG BANK, LTD.,
as Purchaser




By:    /s/ Richard Gregory Hurst
Name:    Richard Gregory Hurst
Title:    Managing Director











--------------------------------------------------------------------------------



SCHEDULE D TO
MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT




COMMITMENTS OF THE PURCHASERS




Purchaser
Commitment
MUFG Bank, Ltd.
$300,000,000


